DETAILED ACTION
This office action is in response to Applicant’s communication of 5/24/2022. Amendments to claims 1-5 have been entered.  New claims 6-20 have been entered.  Claims 1-20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a device, claim 15 is directed to a process and claim 20 is directed to a non-transitory computer readable medium; Step 1-yes.
Under Step 2A, prong 1, representative claim 1 (as well as claims 15 and 20) recites a series of steps for processing loan documents to determine loan approval, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  Specifically, the limitations of representative claim 1, stripped of all additional elements, recite the abstract idea as follows: “… receive a document, …, from a … borrower, the document being tagged as relating to at least one document in a list of documents that must be submitted to a lender; automatically modifying the first digital file if the received document would not be acceptable by the lender; send the modified first digital file to a loan facilitation system; receive a determination from the loan facilitation system, the determination comprising an approval or a denial of the document sent to the loan facilitation system; receive a review from the lender regarding each document sent to the lender, the review comprising an approval or a denial; send a resubmission request to the borrower if a denial is received from the loan facilitation system or the lender; and automatically update a status indicator whenever a document is received from the borrower, whenever a received document is determined to be acceptable to a lender, whenever a review is received from the loan facilitation system, or whenever a review is received from the lender, wherein the status indicator is provided in real time such that the borrower and at least one loan facilitator associated with the loan facilitation system have immediate access to up-to-date 2status information of each document that is required to process a loan application.” 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “processor” and a “mobile device”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. a processor suitably programmed and a mobile device, to perform the steps of receive, modifying, send, receive, receive, send and update. The computer components are recited at a high-level of generality (i.e., as a generic processor suitably programmed communicating over a generic network and a mobile device, see at least paragraphs [0034-0036] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used.  The “modifying” step is recited at a very high level of generality such that there is no technical detail as to the “how”. A human being can manually modify a document, digital or otherwise, so that it is acceptable to a loan agent system (i.e. an entity) as claimed.  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Claims 15 and 20 are similarly analyzed. 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer processor with memory suitably programmed communicating over a generic network with a mobile device to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h).  Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. For instance a human being can interact with the generic computers to complete each step.  The claim is not patent eligible. Claims 15 and 20 are similarly analyzed.
	For instance, in the device performing the process of claim 1 (claims 15 and 20 being similar), the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  
	Applicant has leveraged generic computing elements to perform the abstract idea of processing loan documents to determine loan approval without significantly more.
Dependent claims 2-14 and 16-19 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 recites sending a question to a borrower relating to biographical information, receiving an answer and identifying documents based on the answer.  But for the nominal recitation of the computing device and the mobile device, this is directed to refining the abstract idea and can be completed through many different communication modes. Claim 3 recites using OCR as designed to determine a sufficient number of characters typically found in the document are present.  This is claimed at a very high level of generality such that, but for the nominal recitation of the computing device, this can be completed through mental evaluation.  Claim 4 merely recites a spell check which can be completed through mental evaluation and manual means but for the nominal recitation of the generic computing device.  Claim 5 defines the digital file as an image file and that the file is converted from JPEG into a PDF.  There is no technical detail to this conversion and can be accomplished by a human manipulating a computer programmed with software.  Claim 6 refines the modifying as “optimizing” the file and claim 7 further defines the optimizing.  There is no technical detail to the optimizing such that it is more than applying a computer suitably programmed to complete a known task.  Improving an image of a document leveraging known technology does not provide an inventive concept.  Claims 8-11 and 16-18 further define modifying and enhancement of the file.  Again, these limitations are claimed at a very high level of generality such that there is no technical detail other than applying the technology (i.e. processor programmed with software) known at the time in the manner intended.  Claims 12 and 13 merely recite that the data can be converted into a PDF which can be accomplished through a user manipulating a computer program which is not inventive.  Claims 14 and 19 define that the first format is unacceptable to the lender but that the second format is.  This is merely a definition with no technical detail.   
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for processing loan documents to determine loan approval) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for processing loan documents to determine loan approval) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 5/24/2022, with respect to the claim objection of claim 1 have been fully considered and are persuasive.  The claim objection of claim 1 has been withdrawn.
Applicant’s arguments, see the Remarks, filed 5/24/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1-5 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 1-5 has been withdrawn. 
Applicant’s arguments with respect to the 25 U.S.C. 101 rejection of claims 1-5, filed the Remarks of 5/24/2022, have been fully considered but they are not persuasive. 
 On pages 8 and 9 of the Remarks, Applicant argues, that as amended, claim 1 of the instant application is similar to Example 42 of the 2019 PEG.  Examiner respectfully disagrees.
	The term “modifying” is claimed at a very high level of generalization such that it is not equivalent to the “converting, by a content server, the non-standardized updated information into the standardized format,” of Example 42.  In fact, as recited, the modifying steps can be completed through manual means interacting with a computer and is not solely dependent on a computer to achieve.  Examiner suggests incorporating the technical details of “how”, in combination, this conversion from one format into another format allows users to share information like Example 42.  As written, the claims merely invoke computers as tools to perform the abstract idea.  The new claims have been addressed in the rejection above.
For these reasons, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-5 and analyzes new claims 6-20 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/23/2022